DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 03/08/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/06/2020 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Nakamura (US 10678121 B2; Nakamura) teaches a projector 1 which is a projection type display device for modulating the light emitted from a light source device 41 to thereby form an image corresponding to image information, and then projecting the image on a projection target surface such as a screen in an enlarged manner. As shown in FIG. 1, the projector 1 is provided with an exterior housing 2 forming an exterior, and a device main body 3 housed in the exterior housing 2. The exterior housing 2 is formed to have a roughly rectangular solid shape. The exterior housing 2 has a front surface part 23, a back surface part 24, a right side 25 (a side surface part located on the right side viewed from the front surface part 23 side), and a left side surface part 26 (a side surface part located on the left side viewed from the front surface part 23 side), and in addition has a top surface part for connecting one end side of these surface parts 23 through 26 and a bottom surface part for connecting the other end side of these surface parts 23 through 26, although not shown in the drawings. It should be noted that the bottom surface part is a surface opposed to an installation surface of the projector 1, and is provided with a plurality of legs. Nakamura does not anticipate or render obvious, alone or in combination, the first frame includes a first plate portion and a second plate portion facing each other, and a third plate portion that couples the first plate portion and the second plate portion to each other, 74 the second frame includes a fourth plate portion and a fifth plate portion facing each other, and a sixth plate portion that couples the fourth plate portion and the fifth plate portion to each other, at least one of the first frame and the second frame includes an attachment portion for attaching the display module main body to a support member, the first frame holds the first display element in a state in which the prism is positioned between the first plate portion and the second plate portion, and in which the third plate portion is in contact with the first display element and faces the first surface, and the second frame holds the second display element in a state in which the prism is positioned between the fourth plate portion and the fifth plate portion, and in which the sixth plate portion is in contact with the second display element and faces the second surface. 
Claims 2-12 are allowed as being dependent on claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Utsunomiya (US 8182095 B2) teaches a silent cooling apparatus for effectively reducing the operating temperature of an electronic device which includes a plurality of components which include surfaces opposite to each other with a spacing there between and have a heat generating spot on at least any of the surfaces opposite to each other, in a small and low-cost configuration. The apparatus for cooling a heat generating spot of an electronic device includes a cooling apparatus for forcedly air-cooling a heat generating spot of an electronic device which includes a plurality of components which are disposed side by side to have the same in-plane direction, and include heat generating spots within their surfaces. The cooling apparatus includes a first air cooling unit for feeding an air stream to the heat generating spot in an orientation of the in-plane direction, and a second air cooling unit for feeding an air stream to the heat generating spot in the in-plane direction in a different orientation from the air stream by the first air cooling unit;
- Prior Art Ho (US 20010030779 A1) teaches a projection device which has a light source, a polarization converter, a cross dichroic mirror set that has two dichroic mirrors, a modulation device and a projection lens. The light source provides white un-polarized light. The polarization converter converts the white un-polarized light into white polarized light. The two dichroic mirrors have a cross-like arrangement and are used to separate the white polarized light into three monochromatic polarized beams. The modulation device is positioned adjacent to the cross dichroic mirror set. The modulation device modulates the three monochromatic polarized beams to form three monochromatic polarized modulated beams, and reflects the three monochromatic polarized modulated beams to the two dichroic mirrors. The two dichroic mirrors recombine the three monochromatic polarized modulated beams to form a white polarized modulated beam. Finally, the projection lens projects the white polarized modulated beam to form an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882